DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/2021 has been entered.
 Response to Arguments
Applicant’s arguments/remarks filed on 11/08/2021 have been fully considered.
With respect to the claim rejection(s) under 35 U.S.C. § 103, applicant’s arguments about the combination of references are moot in view of the new grounds of rejection applied on this Office action. 
With respect to applicant’s argument that Toncelli is characterized as disclosing “printing a pattern on top a surface of the engineered stone” in the office actions is moot because the previous or current office actions do not rely on Toncelli for disclosing this limitation. 
Claim Objections
Claim(s) 22 and 30 is/are objected to because of the following informalities: 
Claim 22, “wherein the organic curable ink is an UV curable ink” should be changed to -- wherein the at least one organic curable ink is an Ultraviolet (UV) curable ink--.
Claim 30, “the basic décor is present is created” should be changed to --the basic décor is present--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 11-12, and 22-33 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “printing a pattern with at least one organic curable ink on a first surface of the engineered stone” which is indefinite. It is unclear after which step the mixture becomes the engineered stone. The preamble of claim 1 suggests that the engineered stone is manufactured at the end of the method whereas the limitation requires the engineered stone to be created before the printing step. Thus, the limitations are contradictory and make the scope of the claim unclear. Applicant points out in his arguments that the printing on the mixture and printing on the engineered stone are different in applicant’s invention, yet applicant does not clearly clarify the alleged distinction in the claims. In addition, applicant’s disclosed invention discloses performing the printing on the mixture before/after curing the mixture. Examiner recommends applicant to provide the alleged distinction in the claims and to clarify the scope of the claim. 
Claim 1 recites the limitation “stone like material” which is indefinite. The phrase “like” renders the claim(s) indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). In addition, the scope of the claimed term is unclear. Stone-like is a relative term. When a material is no longer stone-like? In addition, the description of the term in [0072] of applicant’s published application is not helpful in determining the scope of the term as it appears to encompass any material. Is the stone-like referring to a similar appearance to stone or for being 
Claim(s) 11-12 and 22-33 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.
Claim 25 recites the limitation “the protective layer is a curable resin” which is indefinite. How can a curable resin be a protective layer? According to [0042] and [0097], a protective layer coating is cured to form a protective layer. 
Claim(s) 26-27 is/are rejected as being dependent from claim 25 and therefor including all the limitation thereof.
Claim(s) 32 recites the limitation “the step of polishing” which is indefinite. There is not sufficient antecedent basis for “the step of polishing” in the claim(s). Examiner recommends applicant to change the limitation to --a step of polishing--.
Claim(s) 33 is/are rejected as being dependent from claim 33 and therefor including all the limitation thereof.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 31 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 31 fails to further limit the claim upon which it depends because all of its limitations are explicitly/implicitly found in claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 11 and 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toncelli (WO 2016113652A1 - of record) in view of Harrison (US 20150344712), Bollstrom (US 20190225849), and Scardovi (US 20190009430).
With respect to claim 1, Toncelli teaches a method for manufacturing an engineered stone (slabs consisting of artificial agglomerate: Pg. 1, L5-7) comprising the steps of: 
providing a mixture comprising at least a stone or stone like material and a binder (basic/starting mix: Pg. 1, L9-12; Pg. 4, L24-29); 
adding a coloring agent to the mixture in such a manner as to form a basic décor (Pg. 4, L30-32; Pg. 6, L25-Pg. 7, L3; Pg. 11, L11-15; veining/color effect);
compacting the mixture (Pg. 3, L11; Pg. 10 L26-29); 
curing the binder (Pg. 4, L24-29; Pg. 10, L26-29; pg. 11, L8-9), the first surface being a top surface of the engineered stone (Any surface could reasonably be considered the top surface, further called the top of the mix, Pg. 1, L22-24). In addition, official notice is taken that applicant admitted that these steps are well-known in the art: [0005-0007] of Applicant’s Admitted Prior Art). 
Toncelli fails to disclose an inkjet digital printing step. 
In the same field of endeavor, decoration of engineered stones, Harrison discloses to inkjet digital print a surface mark/decoration with at least one organic curable ink on a first surface of an engineered stone and to cure the organic curable ink by UV irradiation (Abstract, P0046, 0049-0053; wherein the printed ink can be organic: P0084), the first surface being a top surface (atop) of the engineered stone (P0046) for the benefit(s) of providing the engineered stone with an additional durable surface mark/decoration with high resolution and high contrast (Abstract and P0053). Harrison fails to explicitly disclose that the inkjet digital printing step is after a compacting step. However, a person having ordinary skill in the art would understand/recognize that the engineered stone in Harrison is compacted/formed before the inkjet digital print step and that the inkjet digital print step is an additional printing step. Harrison fails to explicitly disclose that the basic décor and the printed pattern are both visible on at least the top surface of the engineered stone. However, a person having ordinary skill in the art would understand/recognize that the printed mark/decoration in Harrison is provided in addition to a basic décor in the engineered stone such that both the basic décor and printed mark/decoration are visible in the 
Additionally, in the same field of endeavor, decoration of engineered stones, Bollstrom discloses to inkjet digital print a pattern/logo onto a top surface of an engineered stone already having a basic décor such that the basic décor and the printed pattern/logo are both visible on at least the top surface of the engineered stone (P0143 and Fig. 2). Thus, the addition of printed patterns to basic decors such that both are visible is known and desirable in the art. 
In the same field of endeavor, manufacturing of artificial stones (P0003), Scardovi discloses the technique of digitally printing a graphic decoration (printed pattern) onto a top surface of a compacted stone/ceramic material already having a basic décor (chromatic/veined effect) such that the basic décor and the printed pattern are coordinated and are both visible on at least the top surface of the artificial stone for the benefits of making the finished artificial stone more visually similar to a natural product (P0037-0038, 0042, and Fig. 9). Thus, the addition of printed patterns to basic decors such that both are visible is known and desirable in the art. 
Since Toncelli discloses the desire to produce slabs having coloring effects/veining in a predefined reproducible manner with a high degree of precision (Pg. 2, L10-11) and/or having different coloring effects/veining in different areas on the same slab (pg. 2, L5-7; pg. 11, L29-34), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Toncelli in view of Harrison, Bollstrom, and Scardovi by including the steps of inkjet digital printing a pattern with at least one organic curable ink onto the top surface of the engineered stone after the compacting step and curing the at least one organic curable ink to form the printed pattern such that that the basic décor and the printed pattern are both visible on at least the top surface of the engineered stone for the benefits of yielding the predictable results of providing to top surface of the engineered stone with an additional durable printed pattern with high resolution and/or making the engineered stone more visually similar to a natural product via the additional printed pattern. See MPEP §§ 2143 I C, 2143 I D, and/or 2143 I G. Official notice is taken that inkjet digital printing is 
	With respect to claim 11, Toncelli further teaches wherein the basic decor is a veined effect imitating a natural stone (Pg. 6, L35-Pg. 7, L3; Pg. 11, L11-15).
With respect to claim 28, since Toncelli teaches that the engineered stone imitates a natural stone (Pg. 11, L35- Pg. 12, L4), Bollstrom further shows/suggests wherein the printed pattern comprises an imitation of a natural stone (the printed pattern/logo omya comprises/resembles an imitation of natural stone and the printed engineered stone maintains the resemblance of natural stone: P0143 and Fig. 2), and Scardovi further discloses wherein the printed pattern comprises an imitation of a natural stone for the benefits of making the finished artificial stone more visually similar to a natural product (P0037-0038, 0042, 0050-0051, 0076, and Fig. 9), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Toncelli by making the printed pattern to comprise an imitation of a natural stone for the benefit(s) of maintaining/improving the resemblance of natural stone in the engineered stone. 
With respect to claim 29, since Toncelli teaches the imitation of these features (Pg. 11, L35- Pg. 12, L4) and Scardovi further discloses wherein the basic décor and the printed pattern comprise an imitation of veins of a natural stone for the benefits of making the finished artificial stone more visually similar to a natural product (P0037-0038, 0042, 0050-0051, 0076, and Fig. 9), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Toncelli by making the printed pattern to comprise an imitation of veins and/or flakes of a natural stone for the benefits of making the finished engineered stone more visually similar to a natural stone and/or yielding the predictable result of enhancing imitation of veining of a natural stone with both the basic décor and printed pattern.
With respect to claim 30, Toncelli further teaches wherein the basic decor is created in the entire thickness of the engineered stone (pg. 7, L2-3; pg. 11, L35-36). In addition, Applicant’s Admitted Prior Art ([0006]) and Scardovi further obviates this limitation (P0076).
With respect to claim 31, Toncelli further implicitly teaches wherein the basic decor is visible on the upper surface of the cured engineered stone (the finished/cured engineered stone is expected/required to have the basic decor visible on at least its upper surface to be able to resemble a natural stone: pg. 7, L2-3; pg. 11, L35-36, and Fig. 12). Applicant’s Admitted Prior Art (AAPA) in [0005-0007] disclose that finished/cured engineered stone have/need the basic decor visible on at least its upper surface to be able to imitate natural stone. Bollstrom further shows/suggests wherein the basic decor is visible on the upper surface of the cured/finished engineered stone (P0143 and Fig. 2). As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Toncelli by ensuring that the basic decor is visible on the upper surface of the cured engineered stone for the benefit of making the cured engineered stone reassemble a natural stone via the basic décor.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toncelli (WO 2016113652A1 - of record) in view of Harrison (US 20150344712), Bollstrom (US 20190225849), and Scardovi (US 20190009430) as applied to claim 1 above, alone or further in view of Caselli (US 20150345141) and/or Stopperan (US 20140231403 – of record).
With respect to claim 12, modified Toncelli fails to teach printing on a secondary surface.
However, Harrison further discloses to print on multiple “surfaces” of the engineered stone (P0052 and claim 28). This yields the predictable results of providing same/different printed patterns on the multiple surfaces.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Toncelli in view of Harrison by printing a printed pattern on a second surface of the engineered stone that is different than the top surface 
In the same field of endeavor, manufacturing of stone-like products/ceramics (P0005), Caselli discloses the technique of ink-jet printing edges of stone-like products/ceramics to cover imperfections on the edges and/or provide additional decoration to the edges (P0008, 0054, 0067, and Fig. 7). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Toncelli in view of Caselli by printing a printed pattern on a second surface of the engineered stone that is different than the top surface of the engineered stone for the benefit(s) of yielding the predictable results of covering imperfections on the second surface and/or enhancing decoration of the second surface. 
In an analogous art, stone surface ink printing, Stopperan teaches printing a printed pattern on a second surface of an engineered stone that is different than the top surface of the engineered stone, specifically on an intended bottom surface (P0030), with a resistive ink in order to allow heating of desired areas of the stone surface for use as a countertop (P0031). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Toncelli in view of Stopperan by printing a printed pattern on a second surface of the engineered stone that is different than the top surface of the engineered stone for the benefit(s) providing a heating capability to the second surface of the engineered stone. 
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toncelli (WO 2016113652A1 - of record) in view of Harrison (US 20150344712), Bollstrom (US 20190225849), and Scardovi (US 20190009430) as applied to claim 1 above, alone or further in view of Caselli (US 20150345141). 
With respect to claim 22, Harrison further discloses wherein the organic curable ink is a UV curable ink (P0084) for the benefit(s) of facilitating inkjet printing, improving durability of the printed 
Additionally, Caselli further discloses that be ultraviolet curable inks (P0036 and 0058) are suitable for inkjet printing (P0014), are suitable for creating vein/stone-like patterns (P0067), dry quickly when exposed to radiation, enable more accurate color and design matching, and are simple to apply (P0036).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Toncelli in view of Harrison and/or Caselli by using a UV organic curable ink as the curable ink for the benefit(s) of facilitating inkjet printing, improving durability of the printed pattern, achieving faster processing speeds, and/or avoiding creation of environmental pollutants. 
Claim(s) 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toncelli (WO 2016113652A1 - of record) in view of Harrison (US 20150344712), Bollstrom (US 20190225849), and Scardovi (US 20190009430) as applied to claim 1 above, and further in view of Sawatsky (US 20020064616 – of record) and/or Caselli (US 20150345141). 
With respect to claim 23, the combination as applied above fails to teach providing a protective layer. 
In the same field of endeavor, material coating, Sawatsky teaches providing a protective layer to partially or entirely coat at least the printed surface of the engineered stone (Fig. 3, P0156, P0067-P0075) for the benefit(s) of hermetically sealing and protecting the printed pattern and other material other underlying materials (Abstract, P0026, and 0072-0074). 
Additionally, Caselli further discloses the technique of providing a protective layer to partially or entirely coat at least a printed surface of the stone-like product for the benefit(s) of protecting the printed pattern and/or provide a desirable finish (P0047 and Fig. 8).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Toncelli in view of Sawatsky and/or 
With respect to claim 24, Sawatsky further teaches wherein the protective layer is a transparent or translucent layer and is provided above the printed pattern to provide sealing and protection (P0026, 0053, 0070). Caselli further discloses wherein the protective layer is a transparent layer and is provided above the printed pattern (P0047 and Fig. 8). Thus, Toncelli, as modified above, further discloses/obviates the subject matter of this claim.
With respect to claim 25, Sawatsky further teaches wherein the protective layer is a curable resin (P0137). Caselli further discloses the limitations of this claim (P0047 and Fig. 8). Caselli further discloses wherein the protective layer is a curable resin (P0047 and Fig. 8). Thus, Toncelli, as modified above, further discloses/obviates the subject matter of this claim.
With respect to claim 26, Sawatsky further teaches wherein the protective layer is an acrylic resin (P0039). Thus, Toncelli, as modified above, further discloses/obviates the subject matter of this claim.
With respect to claim 27, Sawatsky further teaches the step of curing the protective layer (P0080, 0132, 0137, and Fig. 3). Caselli further discloses the step of curing the protective layer (P0047 and Fig. 8). Thus, Toncelli, as modified above, further discloses/obviates the subject matter of this claim.
Claim(s) 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toncelli (WO 2016113652A1 - of record) in view of Harrison (US 20150344712), Bollstrom (US 20190225849), and Scardovi (US 20190009430) as applied to claim 1 above, and further in view of Yamamoto (US 20160229177 – of record) and Arnold (US 20080160254).
With respect to claim 32, the combination as applied above is silent on a polishing step. 
However, Applicant’s Admitted Prior Art discloses that it is well-known and desirable to include a polishing step in in the art after the curing step as a finishing step ([0005] of applicant’s published application).
 
the same field of endeavor, decoration of artificial stones, Arnold discloses to polish synthetic stones before providing an additional pattern/image on them (P0003, 0034, 0130, Fig. 12, and Fig. 18).  Arnold further discloses that the addition of patterns/images to basic decors such that both are visible is desirable in the art (P0003, Fig. 12, and Fig. 18).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Toncelli in view of Yamamoto and Arnold by adding a polishing step that polishes the upper surface of the cured engineered stone for the benefit(s) improving surface roughness and printing quality of the upper surface of the cured engineered stone.
With respect to claim 33, Yamamoto further teaches wherein the step of polishing is performed before printing for the benefit(s) improving printing quality (P0079). Thus, Toncelli, as modified above, further discloses/obviates the subject matter of this claim.
Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
Tile Outlets of America (TOA) – NPL of record and previously applied discloses the benefit(s) inkjet digital printing. 
Anton (US 20100231671A1 – of record and previously applied).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743